                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
             v.                           1:17-CR-264-2-TWT
 JESUS GUTIERREZ-RIOS,
    Defendant.


                                      ORDER

      This is a criminal action.      It is before the Court on the Report and

Recommendation [Doc. 78] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 61]. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to Vacate

Sentence [Doc. 61] is DENIED.

      SO ORDERED, this 4 day of March, 2019.



                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge



T:\ORDERS\USA\17\17cr264-2\r&r.docx
